Citation Nr: 1024590	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  07-16 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a 
claim for entitlement to service connection for a right knee 
condition, to include as secondary to the service connected left knee 
condition.

2. Whether new and material evidence has been submitted to reopen a 
claim for entitlement to service connection for a back condition, to 
include as secondary to the service connected left knee condition.

3. Entitlement to an evaluation in excess of 10 percent for a left 
knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to August 1982.  She 
also had unverified periods of service with the Army National Guard.

This matter has come before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision of the New York, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).

The issues of whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a back 
condition, to include as secondary to the service connected left knee 
condition, entitlement to an evaluation in excess of 10 percent for a 
left knee condition, and entitlement to service connection for right 
knee condition are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. In a June 2003 rating decision, the RO denied service connection 
for a right knee condition.  That decision was not appealed.

2. The evidence added to the claims file since that June 2003 
decision raises a reasonable possibility of substantiating the claim.





CONCLUSIONS OF LAW

1. The June 2003 rating decision is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2. New and material evidence has been submitted and so the claim of 
service connection for a right knee condition is reopened.  38 
U.S.C.A. § 5108 (West 2002);  
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As the Board is reopening the claim for service connection for a 
right knee condition, there is no need to discuss compliance with VA 
duties to notify and assist the claimant, found at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002); and Kent v. Nicholson, 20 Vet. 
App. 1 (2006), concerning the attempt to reopen this claim.  The 
Board finds that all notification and development actions needed to 
fairly adjudicate this claim have been accomplished.

New and Material Evidence

As noted in the introduction, the RO denied service connection for a 
right knee condition in a June 2003 rating decision.  The Veteran did 
not file a timely appeal and that decision became final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

At the time of the June 2003 rating decision, the evidence of record 
consisted of the Veteran's incomplete service treatment records; VA 
treatment records from August 2001 to August 2002; and the results of 
the April 2003 VA medical examination.



Right Knee Claim

The June 2003 rating decision denied service connection for a right 
knee condition because there was no evidence that this condition was 
related to her service connected left knee condition nor any evidence 
of a right knee condition during military service.  As these 
represent alternate theories of entitlement, in order to prevail on a 
claim of new and material evidence, the evidence received since June 
2003 must relate to one of these unestablished facts.

The Board observes that the Veteran and her representative have 
limited their arguments to the premise of secondary service 
connection.  See the Veteran's September 2005 claim; her August 2006 
notice of disagreement, her April 2007 VA Form 9, and her 
representative's July 2007, June 2009 and October 2009 statements.  
The Veteran does not allege, and the evidence does not otherwise 
suggest, that she is entitled to service connection for this 
condition on a direct incurrence basis.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Specifically, the record does not show an in-
service injury during her period of active-duty service or during a 
period of active duty for training (ACDUTRA) or inactive duty 
training (INACDUTRA).  38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. 
§§ 3.6, 3.303, 3.304.  Instead, she has consistently claimed that her 
right knee condition is the result of her service-connected left knee 
condition.  Consequently, the more relevant of these unestablished 
facts is evidence relating her current right knee condition to her 
service connected left knee condition.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or secured with 
respect to that claim.  "New" evidence means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence is newly submitted evidence that relates to an unestablished 
fact necessary to substantiate the claim and presents the reasonable 
possibility of substantiating the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156.  

Evidence received since June 2003 consists of: VA treatment records 
from August 2003 to August 2009 and the October 2006 VA medical 
examination.  As these records post-date the last rating decision, 
they satisfy the new requirement.

With regard to the material requirement, these records refer to a 
possible connection between the Veteran's service connected left knee 
condition and her right knee symptoms.  The VA treatment records show 
continued complaints of knee pain and include reference to the 
Veteran's altered gait, whereby she places additional weight on her 
right knee due to pain in her left knee.  These records indicate the 
Veteran's concern that this has led to her right knee pain, but there 
is no objective finding on that.  However, the October 2006 VA 
medical examination notes that relying more heavily on her right knee 
(to keep the weight off her service connected left knee) has resulted 
in pain and stiffness.

Consequently, because there is evidence which suggests a nexus 
between the Veteran's current right knee symptoms and her service 
connected left knee condition, the new evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 3.156.  
Therefore, the Board finds that the Veteran's attempt to reopen his 
claim of entitlement to service connection for a right knee condition 
is successful.


ORDER

New and material evidence having been submitted, the claim for 
service connection for a right knee condition is reopened.


REMAND

Back Condition Claim

In March 2006, the Veteran received a VCAA notice letter with regard 
to her increased rating claim and claims to reopen.  However, this 
letter informed the Veteran that her previous claim had been denied 
for lack of evidence that either condition began in service.  While 
this was the reason behind the claim's failure on a direct basis, the 
June 2003 denial was not limited to the theory of direct service 
connection.  This decision also noted that there was no evidence of a 
causal relationship between either claimed condition and the 
Veteran's service connected left knee condition.  The Veteran has 
explicitly pursued these claims on a secondary basis.  This omission 
constitutes a notice error.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  While the Veteran did submit evidence sufficient to reopen 
her right knee claim, there is no indication in the record that she 
did so due to actual knowledge of the new and material evidence 
requirements.  Thus, her success in opening that claim does not 
negate to notice error with regard to the back condition claim and 
corrective action is needed.  Similarly, the notice received did not 
address the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, notice 
addressing these matters should be provided on remand.

Left Knee Claim

The current level of disability is paramount in a claim for an 
increased disability rating.  The most recent VA medical examination 
for the Veteran's service connected left knee condition was performed 
in October 2006.  At that time, the Veteran complained of swelling, 
heat, pain, and stiffness.  She wore an elastic support with stays on 
her left knee and carried a cane in her right hand.  The Veteran 
reported no flare-ups with walking, but loss of endurance and 
increased pain occur with repetitive motion.  She was only able to 
climb one flight of stairs without pain and had to take stairs one at 
a time.  Her range of motion included full range of extension and 
flexion limited to 82 degrees, where pain restricted further motion.  
McMurray's sign was painful.  The collateral ligaments were stable, 
so instability was not suggested.  The Veteran's gait was asymmetric, 
favoring the left knee.  Since then the Veteran's VA treatment 
records have shown an increase in her reports of pain, reported as 
6/10 in March 2009 and then 8/10 in April 2009.  In her June 2009 
statement, the Veteran complained of a lot of pain and swelling.  
Additionally, the Board notes a September 2008 reference to possible 
total knee replacement in the future.  Thus, the evidence received 
since that October 2006 examination suggests that her left knee 
condition may be getting worse.  Again, this last examination was 
nearly four years ago and the Board believes another VA examination 
is warranted to determine the current level of disability.

Right Knee Claim

Once a claim has been reopened based on the submission of new and 
material evidence, the VA has a statutory duty to assist.  38 
U.S.C.A. § 5103A (f).  As noted above, the new evidence suggests a 
connection between the Veteran's service connected left knee 
condition and her right knee symptoms, specifically pain and 
swelling.  It is unclear whether this is a causal connection or 
aggravation.  Therefore an examination is necessary.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2009). 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should send the Veteran VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes a description of the 
evidence needed to substantiate the claim of 
entitlement to service connection for a back 
condition, secondary to her service connected 
left knee condition, based on new and material 
evidence by informing her of the element 
required to establish service connection that 
was found insufficient in the June 2003 denial 
(i.e., medical opinion evidence that indicates 
that her back condition was caused by or 
aggravated by her service connected left knee 
disability), as outlined by the Court in Kent.

2.  The RO/AMC should also send the Veteran VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation of the 
information or evidence needed to establish a 
disability rating and effective date for the 
claim on appeal, as outlined by the Court in 
Dingess/Hartman.

3. The RO should schedule the Veteran for a VA 
examination by an examiner with appropriate 
expertise for the purpose of determining the 
nature and extent of her left knee disability.  
The claims folder must be made available to 
and reviewed by the examiner.  All tests 
deemed necessary should be conducted.  All 
findings and conclusions should be set forth 
in a legible report.  The report should set 
forth all objective findings regarding the 
left knee, including complete range of motion 
measurements.  The examiner must indicate 
whether there is subluxation, lateral 
instability, ankylosis, or dislocated 
cartilage with frequent episodes of locking, 
pain, and effusion into the joint.  The 
examiner must comment on the existence of any 
functional loss due to pain, weakened 
movement, excess fatigability, incoordination, 
and painful motion or pain with use of the 
knee.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  A complete rationale for any opinion 
expressed should be provided.  The examiner is 
asked to clearly distinguish the symptoms of 
the left knee from those of the right knee in 
this report.  

4. The RO should schedule the Veteran for a VA 
examination by an examiner with appropriate 
expertise for the purpose of determining the 
nature and etiology of the Veteran's right 
knee condition.  The examiner is asked to 
provide an opinion as to the following:

a. Does the Veteran have a current right 
knee disability?  If so, please specify 
that diagnosis or diagnoses.

b. Is it as least as likely as not (a 50 
percent or greater probability) that the 
Veteran's left knee disability is the 
cause of any currently diagnosed right 
knee disability? 

c. Is it as least as likely as not (a 50 
percent or greater probability) that the 
Veteran's left knee disability caused a 
worsening of any currently diagnosed 
right knee disability beyond the natural 
progress of the right knee disorder?

Please note that the term "as likely as not" 
does not mean within the realm of possibility.  
Rather it means that the weight of the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of causation as to find 
against causation.  "More likely" and "as 
likely" support the contended relationship; 
"less likely" weighs against a causal 
relationship.  Please answer the questions 
posed with use of "as likely," "more 
likely," or "less likely" language.

A complete rationale should be given for all 
opinions and conclusions.

5. After the above development is completed, 
readjudicate the claims on appeal.  If any of 
the benefits sought are denied, provide the 
Veteran and her representative a supplemental 
statement of the case, with an appropriate 
period for response, before the case is 
returned to the Board

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' Appeals 
or by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled in 
an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




______________________________________________
CHERYL MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


